
	
		II
		111th CONGRESS
		1st Session
		S. 1493
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. McConnell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the current and future
		  Department of Veterans Affairs Medical Center in Louisville, Kentucky, as the
		  Robley Rex Department of Veterans Affairs Medical
		  Center.
	
	
		1.Designation of Robley Rex Department of
			 Veterans Affairs Medical Center
			(a)DesignationThe Department of Veterans Affairs Medical
			 Center in Louisville, Kentucky, and any successor to such medical center, shall
			 after the date of the enactment of this Act be known and designated as the
			 Robley Rex Department of Veterans Affairs Medical Center.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the medical center
			 referred to in subsection (a) shall be considered to be a reference to the
			 Robley Rex Department of Veterans Affairs Medical Center.
			
